                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:15 MJ 151

IN THE MATTER OF THE SEARCH OF, )
                                       )
215 LONG BRANCH ROAD                   )
SWANNANOA, NC                          )                       ORDER
______________________________________ )

       This matter is before the Court upon the Motion to Unseal (Doc. 5) by the United

States. A review of the docket indicates that an Order to Seal (Doc. 2) was filed on

December 14, 2015. The current Motion to Unseal (Doc. 5) indicates that many aspects of

this criminal investigation are now public and requests that all documents in this matter be

unsealed as the reasons for sealing no longer exist.

       For the reasons stated in the Motion, the Court finds that good cause exists to allow

the relief requested. Accordingly, the Motion to Unseal (Doc. 5) is hereby GRANTED and

this case and the associated materials are hereby UNSEALED.


                                  Signed: December 19, 2018
                                           W
